OPINION
{¶ 1} Defendant-appellant Alessandro Rengan (hereinafter "Rengan") appeals from a decision of the trial court overruling Rengan's motion to obtain a copy of the audiotape of a hearing held on June 13, 2003. For the following reasons, the judgment of trial court will be affirmed.
                                    I {¶ 2} Rengan's sole assignment is as follows:
 {¶ 3} "The trial court failed to perform their statutory duties, in violation of ohio revised code 149.43."
 {¶ 4} In his only assignment of error, Rengan contends that the trial court erred when it denied his request to provide a copy of the audiotape of the hearing held on June 13, 2003, concerning Rengan's motion to modify parenting time filed on December 20, 2002. With respect to the instant appeal, Rengan has failed to follow the proper procedure mandated by R.C. § 149.43. When an individual has requested a copy of a public record under R.C. § 149.33 and been denied that request, the individual must file a writ of mandamus with either the trial court or the appellate court in the county where the request was made. Rengan has not filed a mandamus action, rather he has attempted to circumvent this procedure by filing the instant appeal. In light of Rengan's failure to adhere to the threshold filing requirements imposed by R.C. § 149.33, we must affirm the decision of the trial court denying Rengan's request for a copy of the audiotape of the hearing held on June 13, 2003.
 {¶ 5} Rengan's sole assignment of error is overruled.
 {¶ 6} The judgment of the trial court is affirmed.
Grady, J. and Young, J., concur.
(Hon. Frederick N. Young sitting by assignment of the Chief Justice of the Supreme Court of Ohio).